               CASE 0:21-cv-01591-PJS-ECW Doc. 1-2 Filed 07/09/21 Page 1 of 1


Fd     Gmail
                                                                                R E C E ! vm'sophvdr@gmair'com>
YouTube Copyright Complaint Submission                                                 JUL 0 e     2021
1 message
                                                                             CLERK, U.S, DISTRICT COURT
YouTube Copyright <youtube-disputes+2zeijxxpjttcj0T@google.com> ST' PAUL, MlNNESqtrAd, Jun 16, zo21 at2:o2pM
Reply-To: YouTube Copyright <youtube-disputes+2zeijxxpjttcj0T@google.com>

f;'?:l"6gllfl@smailcom                                                                                     ,,44rd\
            @YouTube
                                                                                                          tr    (?
                HiC.A. Quintet,

                Thank you very much for your notification. The content has been removed.

                You may take back your claim of copyright infringement at any time if you change your mind.

                - The YouTube Team

                Here is the information you filled in:

                Copyright Owner Name (Company Name if applicabte): C.A. euintet
                Your Full Legal Name (Aliases, usemames or initials not accepted): Kenneth David Erwin
                Your Title or Job Position (What is your authority to make this complaint?): I wrote/recorded
                song own copyright and all publishing copyright pA0002243667, AScAp lswc number
                T927512',t807
                Address:
                1013 Sunrise Beach Dr
                Amery W154001
                US
                Username: C.A. Quintet
                Email Address: philosophydr@gmail.com
                Secondary Email Address: ken@caquintet.com
                Phone: 612 710 8531

                         URL of allegedly infringing video to be removed: http://www.youtube.com/watch?
                         v=f3LJyW_dTz0
                         Describe the work allegedly infringed: My original song
                             o Title of original song: Trip Thru Hell part 1
                              o Where does the content appear?
                                The content appears in the targeted video from 40 to 4:00
                                It appears in your source video from 0 to 0

                Country where copyright applies: US

                I state UNDER PENALTY OF PERJURY that:

                     r   I am the owner, or an agent authorized to act on behalf of the owner of an exclusive
                         right that is allegedly infringed.
                     .   I have a good faith belief that the use of the material in the manner complained of is               !


                         not authorized by the copyright owner, its agent, or the law; and
                     .   This notification is accurate.                                                                       r

                     .   I acknowledge that under section 512(f) of the DMGA any person who knowingly
                         materially misrepresents that material or activity is infringing may be subject to tianitity
                         for damages.
                     .   I understand that abuse of this tool will result in termination of my YouTube account.
                                                                                                                    SCANNED
               Authorized Signature: Kenneth David Enrrin
                                                                                                                        JUL   0e 2021   $-
                                                                                                                U.S. 9ISTRICT OOURT ST. PAUL
